LETTS, Judge.
The sale of a restaurant operation1 allegedly fell through because the purchaser defaulted. The trial court granted a prejudgment writ of replevin under section 78.068, Florida Statutes (1989), but waived the requirement of a bond. We reverse.
*272The above quoted Florida Statute is crystal clear. Under subsection (3), the petitioner must post a bond in accordance with the statutory terms. Zuckerman v. Professional Writers of Florida, Inc., 398 So.2d 870 (Fla. 4th DCA 1981), rev. denied, 411 So.2d 385 (Fla.1981).2
We find no merit in the second point on appeal.
REVERSED AND REMANDED.
STONE and WARNER, JJ., concur.

. The sale did not involve a transfer of title to real estate, but merely the assignment of a lease under which the seller was the lessee.


. It is noted that the writ of replevin was only applied for under section 78.068.